Citation Nr: 1434326	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to September 29, 2009, and a rating in excess of 20 percent since.

2.  Entitlement to a disability rating in excess of 10 percent for a fracture of the right tibia.

3.  Entitlement to a disability rating in excess of 10 percent for a right foot disability.  

4.  Entitlement to a disability rating in excess of 10 percent for a left foot disability.  

5.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability.

6.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

7.  Entitlement to a compensable disability rating for a left knee disability. 

8.  Entitlement to a compensable disability rating for tinea cruris.  

9.  Entitlement to a compensable disability rating for tinea pedis of the right foot.

10.  Entitlement to a compensable disability rating for onychomycosis of the 2nd and 5th toenails on the right foot.

11.  Entitlement to a compensable disability rating for residuals of boxer's fracture to the right 5th metacarpal. 

12.  Entitlement to a compensable disability rating for retained metallic foreign body of the right calf, secondary to low velocity gunshot wound.  

13.  Entitlement to a total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to January 2002. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.  The Board notes that although a VA Form 9 has not been submitted by the Veteran regarding his increased rating claims for a cervical spine disability, right knee disability, left knee disability, tinea cruris, right foot tinea pedis, onychomycosis of the right 2nd and 5th toes, boxer's fracture of the right 5th metacarpal, retained metallic foreign body of the right calf, and TDIU, the undersigned Veterans Law Judge accepted testimony from the Veteran during the May 2014 Board hearing.  Thus, the Board accepts these issues as within its appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All of the Veteran's issues, with the exception of the claim for an increased rating for retained metallic foreign body of the right calf, are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the May 2014 hearing, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a compensable disability rating for retained metallic foreign body of the right calf, secondary to low velocity gunshot wound.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a compensable disability rating for retained metallic foreign body of the right calf are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the Veteran's May 14, 2014 hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to a compensable disability rating for retained metallic foreign body of the right calf, secondary to low velocity gunshot wound.  The Board finds that this statement, memorialized in the written transcript of the May 2014 hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal as to the claim of entitlement to a compensable disability rating for retained metallic foreign body of the right calf is dismissed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  

The Veteran is seeking increased ratings for his service-connected lumbar spine disability, right and left foot disabilities, fracture of the right tibia, cervical spine disability, right knee disability, left knee disability, tinea cruris, right foot tinea pedis, onychomycosis of the right 2nd and 5th toes, and boxer's fracture of the right 5th metacarpal.  The Veteran's disabilities were all last examined by VA in August 2012.  The  most recent VA treatment records associated with the claim file are dated in June 2013, which is after the most recent VA examinations.  Further, the Veteran, through his attorney, has indicated that he believes his disabilities are more severe than the currently assigned ratings reflect.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims for higher ratings noted above because adjudication of these claims may affect the merits and outcome of the claim for TDIU.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, relevant ongoing private treatment records and VA medical records dated since June 2013 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his various service connected disabilities, including any relevant symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claims, schedule the Veteran for appropriate VA examinations in order to assess the current nature and severity of his service-connected disabilities.  The Veteran's claims folder must be made available to the examiners for review in conjunction with the examinations.  The examiners must state in the examination report that the claims file was reviewed. 

Specifically concerning the Veteran's orthopedic disabilities, all necessary tests, including x-rays if indicated, should be performed.  The examiner must conduct detailed orthopedic examinations including addressing any limitation in range of motion of the thoracolumbar spine, cervical spine, right and left knee, right tibial fracture, fracture of the right 5th metacarpal, and right and left feet.  

In conducting range of motion testings, the examiner should specifically note whether - upon repetitive motion - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the affected joints are used repeatedly; and if relevant should describe the additional limitations of motion in degrees.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

Specifically concerning the Veteran's right and left knee disabilities, the examiner should render findings as to whether there is instability, subluxation, or ankylosis of either the left or right knee joints. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Then, schedule the Veteran for a VA examination with a vocational rehabilitation specialist to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities, either alone or in the aggregate.  In making this determination, the specialist should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


